Citation Nr: 1444712	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a left rib disability, including residuals of a left rib fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Claims other than those listed above were also developed for appellate review, but subsequently were granted by an RO action in March 2014.

(The claims of service connection for a sinus disability, a left shoulder disability, a back disability, and a headache disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a current left rib disability attributable to his military service, including any in-service fracture.


CONCLUSION OF LAW

The Veteran does not have a left rib disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in August 2006 and April 2012, which fully addressed all notice elements.  This letters informed the Veteran of what evidence was required to substantiate his claims for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All relevant post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records relevant to his left rib claim that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided a VA examination relevant to his claimed left rib disability in July 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination and opinion adequate for the purpose of adjudicating the Veteran's appeal as to this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that service connection is warranted for residuals of a left rib fracture he sustained in March 1968, while serving in Vietnam.  The Veteran was injured when a truck overturned during an ambush and came to rest on the left side of his body.

Service medical records indicate the Veteran was hospitalized for approximately 18 days as a result of the injuries he sustained during the above-described ambush.  Service records are otherwise silent for any complaint or treatment related to the Veteran's left ribcage.  At his separation examination, conducted in January 1969, the Veteran did not report any left rib pain or problems and the examination was negative for objective findings of any left rib abnormality.

Post-service medical evidence pertinent to the Veteran's left ribcage consists of a single VA treatment record dated in April 2012.  On that date, the Veteran underwent a periodic health assessment and was noted to have point tenderness in the area of the left 11th and 12th ribs.  The physician, however, did not provide a diagnosis or further discuss the noted tenderness.

In July 2012, the Veteran was afforded a VA examination to evaluate his claimed disability.  However, after reviewing the claims folder and conducting an examination, the examiner concluded that the Veteran did "not have a rib [fracture] nor residuals of a remote [fracture]."  Although the Veteran's service medical records referenced a left rib fracture, there was no indication of any residuals in the medical evidence of record.

The Board acknowledges the Veteran's repeated assertions that he endures residuals of the left rib fracture he sustained in service; however, the record does not demonstrate that he has a diagnosis of any residual disability related to this injury at any point during the claim period.  The Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of pain or other manifestations of disability, and his account thereof is not incredible.  See Buchanan, supra; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, a prerequisite for entitlement to service connection is a current diagnosis of disability.  While the Board does not doubt the Veteran's reported pain or discomfort, pain alone-in the absence of an underlying diagnosed condition-is not a disability for which VA compensation is payable.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  No diagnosis of a left rib disability is shown and the Veteran lacks the required medical education and training to render a medical diagnosis or provide a competent opinion as to etiology.

In the absence of proof of a diagnosed disability at any time during the claim period, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  As noted above, the evidence does not lead to a finding of current left rib disability at any time during the claim period.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left rib disability is denied.


REMAND

A review of the Veteran's physical and electronic claims files reveals that the agency of original jurisdiction (AOJ) failed to obtain certain medical records identified by the Veteran as relevant to his claimed disabilities.  Specifically, the Veteran provided the AOJ with a signed release to obtain records from Dr. W.W.A., a private physician who has treated the Veteran for left shoulder and back pain.  Although the March 2014 supplemental statement of the case (SSOC) indicated that the AOJ had requested the records and received no response, the claims folder contains no documentation of the AOJ's efforts to obtain the records.

Thus, on remand, the AOJ should attempt to obtain any available medical records from Dr. W.W.A. relevant to the Veteran's claimed left shoulder and back disabilities.  (A new authorization to obtain these records will be necessary, as the previous release, dated in April 2012, has expired.)  If additional medical evidence is received relevant to these disabilities, then obtain addendum VA opinions to account for such additional evidence.

Sinus Disability

In July 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed sinus disability.  The examiner noted that the Veteran had been diagnosed with chronic sinusitis in February 1969, but indicated that he had no other previous or current sinus condition.  Consequently, the examiner offered no opinion as to etiology.

Although the Veteran was found to not have sinusitis at the time of the examination, the examiner failed to consider whether the Veteran had any condition that may have been contemplated by his claim-not only sinusitis-at any point during the pendency of the claim.  A review of the Veteran's VA medical records revealed treatment for chronic rhinitis in April 2012, just a few months prior to the examination.  (Such a condition may have been what the Veteran intended when filing his claim.)

Additionally, in various statements (including at the examination) the Veteran has asserted that he had pre-existing sinus problem that was aggravated by his time in Vietnam.  See, e.g., December 2009 and March 2014 statements.

At entry to service in December 1966, the Veteran reported a history of sinusitis and headaches; however, the report of medical examination contained normal clinical findings, with no sinus condition or defect noted.  Service medical records dated in December 1968 and February 1969 reflect complaint and treatment of "sinus cong[estion]" and "chronic sinus problem, headache, watery eye."

The Board observes that a sinus condition was not noted on the Veteran's induction examination in December 1966.  As such, the Veteran is due the presumption of soundness for his period of active service:  a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in physical examination reports are to be considered as noted.  The Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  See Paulson v. Brown, 7 Vet. App. 466 (1995).

To rebut the presumption of soundness, VA must obtain an opinion that addresses (a) whether there is clear and unmistakable evidence that the condition pre-existed service; and if so, then (b) whether there is clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the foregoing, the Board finds the VA examination to be inadequate.  On remand, the Veteran should be provided another VA examination to determine the nature and etiology of any disability contemplated by the claim and which has been present during the claim period, to include a determination as to whether any such disability clearly and unmistakably existed prior to active service and was clearly and unmistakably not aggravated by active service.

Headache Disability

In July 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed headache disability.  The examiner, however, found no evidence of a previous or current diagnosed headache disability.  Indeed, according to the examiner, the Veteran indicated that he had not been treated for headaches or experienced any headache pain or associated symptoms since leaving service.  The examiner concluded that the Veteran was "without [headaches]" and offered no opinion as to etiology.

The Board has reviewed the evidence of record and finds the VA examination and resultant report to be inadequate.  As an initial matter, it is not clear whether the examiner reviewed the claims folder in conjunction with the examination.  A note on the report indicates only that the claims file was "being sent for review by the examiner," not that it was actually reviewed.

Additionally, the Board questions the overall accuracy of the examination report, especially with regard to the Veteran's reported denial of any headache pain or associated symptoms.  The Board finds it curious that the Veteran would seek service connection for a headache disability and then deny having any symptoms of the disability at his examination.  Indeed, such denials are contrary to all of his other statements of record, wherein he has repeatedly reported having frequent headaches from service to the present.  See, e.g., September 2006 and March 2014 statements.  This should be clarified.

Finally, the examiner failed to address the possibility of a relationship between the Veteran's reported headaches and his claimed sinus condition.  This question has been raised by the evidence of record and must be considered.  See December 2009 statement (reporting headaches in conjunction with his "sinus" problems).  Consequently, a new examination and opinion are necessary prior to a Board decision with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's claimed disabilities.  In particular, all available records from Dr. W.W.A., in Blue Island, Illinois, should be obtained and associated with the claims file.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)
 
To the extent that attempts to obtain any of these records is unsuccessful; the claims file should contain documentation of the attempts.  The Veteran and his representative must also be informed of the negative results and given an opportunity to secure the records.
 
2.  If additional medical evidence is received relevant to the Veteran's claimed left shoulder and back disabilities, obtain medical opinions to account for such additional evidence.

The reviewer should opine, in light of the additional evidence, as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's claimed left shoulder or back disability had its onset in service or is otherwise related to service.

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the reviewer must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA examination with a suitably qualified physician to evaluate any sinus or sinus-like disability, such as rhinitis, present during the claim period.  The entire claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record and examining the Veteran, the examiner must offer the following opinions for each diagnosed disease or disability:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any identified disability is attributable to the Veteran's active service?

(b)  If any identified disability was not caused by or otherwise related to active service, does the evidence of record clearly and unmistakably (undebatably) show that such disability existed prior to such service?

The examiner is advised that the Veteran's lay statements alone are not a sufficient basis to determine that a disability pre-existed his active service.

(c)  If so, does the evidence of record clearly and unmistakably show that the pre-existing disability did not undergo a worsening (aggravation) during such service or that any increase in disability was due to the natural progression of the disease?  (Any such evidence must be identified with specificity.)

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In formulating any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

4.  Also, schedule the Veteran for a VA examination by a suitably qualified physician to determine the nature and etiology of any headache disability present during the claim period.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner must opine whether it is at least as likely as not (probability of at least 50 percent) that any headache disability found began during or is otherwise attributable to the Veteran's military service.

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In formulating any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The examiner is also requested to discuss the relationship, if any, between any identified headache disability and any identified sinus or sinus-like disability, such as rhinitis.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


